


EXHIBIT 10(ii)
FIRST AMENDMENT TO TIME SHARING AGREEMENT
THIS FIRST AMENDMENT TO TIME SHARING AGREEMENT (this “Amendment”) is made as of
June 2, 2015, by and between Anadarko Petroleum Corporation, a Delaware
corporation (the “Operator” or the “Company”), and R. A. Walker (the
“Passenger”).
RECITALS
A.    The Operator and the Passenger have entered into a Time Sharing Agreement
(the “Agreement”), dated as of May 15, 2012, pursuant to which (i) the Operator
agreed to make Aircraft, with flight crew, when the Aircraft and flight crew are
not otherwise needed for business purposes, available to the Passenger for the
Passenger’s personal travel in accordance with the Aircraft Policy on a
non-exclusive time-sharing basis in accordance with §91.501 of the FAR and (ii)
the Passenger agreed to reimburse the Operator for the personal use of the
Aircraft for certain flights as permitted under the FAR, in each case, in
accordance with the terms and provisions of the Agreement.
B.    The Operator and the Passenger desire to amend the Agreement in accordance
with the terms and conditions set forth below.
C.    Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:
1.    Amendments. The Agreement is hereby amended as follows:
(a)
By deleting existing Section 20A(I) in its entirety and inserting in place
thereof the following:

20A. Subordination; Consent to Assignment
I.    5491 Aircraft
This Agreement, to the extent it relates to the 5491 Aircraft (as such term is
defined below) is subject to the terms and provisions of:
(i)
that certain Aircraft Lease (S/N 5491) and related Lease Supplement (the
Aircraft Lease, together with the Lease Supplement and all riders and addenda
thereto, the “5491 Aircraft Lease”), each dated as of February 6, 2015, by and
between Banc of America Leasing & Capital LLC, a Delaware limited liability
company (“BALC”), and APC Aviation, Inc., a Delaware corporation (“APC”),
regarding the Gulfstream Aerospace model GV-SP (G550) aircraft bearing United
States Registration number N276A and manufacturer’s serial number 5491 (the
“5491 Aircraft”);

(ii)
that certain Aircraft Sublease (S/N 5491) and related Sublease Supplement (the
Aircraft Sublease, together with the Sublease Supplement and all riders and
addenda thereto, the “5491 Aircraft Sublease”), each dated as of February 6,
2015, by and between APC and the Operator regarding the 5491 Aircraft;




--------------------------------------------------------------------------------




(iii)
that certain Consent to Sublease and Assignment (the “5491 Consent”), dated as
of February 6, 2015, by and between BALC, APC and the Operator; and

(iv)
any related documents, agreements or instruments of any kind whatsoever relating
to the 5491 Aircraft Lease, the 5491 Aircraft Sublease or the 5491 Consent.

Without limiting the generality of the foregoing, the rights of APC, the
Operator, the Passenger and any other party, person or entity of any kind
whatsoever claiming through any of APC, the Operator or the Passenger with
respect to the 5491 Aircraft (and any and all proceeds thereof, including, any
insurance proceeds) shall be subject and subordinate in all respects to any and
all of the rights, privileges, powers, entitlements, benefits, remedies, title
or interests of BALC in or to the 5491 Aircraft (and any and all proceeds
thereof, including, any insurance proceeds), including, all of BALC’s respective
rights and remedies under or in connection with any of the 5491 Aircraft Lease,
the 5491 Aircraft Sublease, the 5491 Consent and any related documents,
agreements or instruments of any kind whatsoever (including, without limitation,
BALC’s right to repossess the 5491 Aircraft and to terminate this Agreement with
respect to the 5491 Aircraft pursuant to the 5491 Aircraft Lease and this
Section). In addition, and notwithstanding anything to the contrary set forth in
this Agreement or otherwise, upon the occurrence of any Event of Default (as
such term is defined in 5491 Aircraft Lease) under or in connection with 5491
Aircraft Lease, this Agreement shall automatically and immediately terminate
with respect to the 5491 Aircraft.
(b)
By adding a new Section 20A(III) immediately prior to the existing final
paragraph of Section 20(A), which shall read as follows:

III.    2044 Aircraft
This Agreement, to the extent it relates to the 2044 Aircraft (as such term is
defined below) is subject to the terms and provisions of:
(v)
that certain Aircraft Lease (S/N 2044) and related Lease Supplement (the
Aircraft Lease, together with the Lease Supplement and all riders and addenda
thereto, the “2044 Aircraft Lease”), each dated as of April 30, 2015, by and
between WFEFI and APC regarding the Gulfstream Aerospace model IAI Ltd.
Gulfstream 280 (G280) aircraft bearing United States Registration number N855A
and manufacturer’s serial number 2044 (the “2044 Aircraft”);

(vi)
that certain Aircraft “Dry” Lease Agreement (together with all supplements,
riders and addenda thereto, the “2044 Aircraft “Dry” Lease”), dated as of August
1, 2014, by and between APC and the Operator regarding the 2044 Aircraft;

(vii)
that certain Collateral Assignment of Aircraft “Dry” Lease Agreement (the “2044
Assignment”), dated as of April 30, 2015, by and between WFEFI, APC and the
Operator; and


2

--------------------------------------------------------------------------------




(viii)
any related documents, agreements or instruments of any kind whatsoever relating
to the 2044 Aircraft Lease, the 2044 Aircraft “Dry” Lease or the 2044
Assignment.

Without limiting the generality of the foregoing, the rights of APC, the
Operator, the Passenger and any other party, person or entity of any kind
whatsoever claiming through any of APC, the Operator or the Passenger with
respect to the 2044 Aircraft (and any and all proceeds thereof, including, any
insurance proceeds) shall be subject and subordinate in all respects to any and
all of the rights, privileges, powers, entitlements, benefits, remedies, title
or interests of WFEFI in or to the 2044 Aircraft (and any and all proceeds
thereof, including, any insurance proceeds), including, all of WFEFI’s
respective rights and remedies under or in connection with any of the 2044
Aircraft Lease, the 2044 Aircraft “Dry” Lease, the 2044 Assignment and any
related documents, agreements or instruments of any kind whatsoever (including,
without limitation, WFEFI’s right to repossess the 2044 Aircraft and to
terminate this Agreement with respect to the 2044 Aircraft). In addition, and
notwithstanding anything to the contrary set forth in this Agreement or
otherwise, upon the occurrence of any Event of Default (as such term is defined
in 2044 Aircraft Lease) under or in connection with 2044 Aircraft Lease, this
Agreement shall automatically and immediately terminate with respect to the 2044
Aircraft.
(c)
By deleting the existing final paragraph of Section 20(A) in its entirety and
inserting in place thereof the following:

Without limiting the generality of any terms or provisions of this Agreement or
otherwise, Passenger hereby acknowledges and consents to the assignment by
Operator of Operator’s right, title and interest in and to this Agreement (i) as
it relates to the 5491 Aircraft to BALC and its successors and assigns and (ii)
as it relates to the 5307 Aircraft and the 2044 Aircraft to WFEFI and its
successors and assigns.


(d)
By deleting in its entirety Schedule A attached to the Agreement and replacing
it in its entirety with the Schedule A attached hereto.

2.    References to Agreement. From and after the date of this Amendment, each
and every reference to “this Agreement” in the Agreement or to “the Agreement”
in the Agreement and any related documents is deemed for all purposes to
reference the Agreement as amended pursuant to this Amendment unless the context
clearly indicates or dictates a contrary meaning.
3.    Miscellaneous.
(a)
This Amendment constitutes the entire agreement among the Operator and the
Passenger with respect to the amendment of the Agreement contemplated hereby and
completely and fully supersedes all other prior agreements, both written and
oral, among the Operator and the Passenger relating thereto.

(b)
The Operator and the Passenger each hereby ratifies and confirms in all respects
all of its obligations under the Agreement and agrees that, except to the extent
expressly modified by this Amendment, the Agreement continues in full force and
effect as if set forth specifically herein.


3

--------------------------------------------------------------------------------




(c)
All of the terms and conditions of this Amendment shall survive the execution
and delivery of this Amendment. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute but a single
instrument. The headings in this Amendment are for convenience only and shall
not limit or otherwise affect any of the terms hereof.

(d)
In the event that any provision of this Amendment is for any reason held to be
invalid, illegal or unenforceable, in whole or in part or in any respect, then
such provision only shall be deemed null and void and shall not affect any other
provision hereof, and the remaining provisions shall remain operative and in
full force and effect.

(e)
This Amendment shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the internal laws of the State of
Texas, without regard to its choice of law principles

[SIGNATURES ON NEXT PAGE]
    

4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized representatives as of the date first above
written.
Operator:
 
 
ANADARKO PETROLEUM CORPORATION
 
 
 
 
By:
/s/ ROBERT K. REEVES
Name:
Robert K. Reeves
Title:
EVP, General Counsel and CAO
 
 
 
 
Passenger:
 
 
 
/s/ R. A. WALKER
Name:
R.A. Walker
 
 






5

--------------------------------------------------------------------------------




SCHEDULE A


Type of Aircraft
U.S. Registration Number
Manufacturer Serial Number
Gulfstream G280
N855A
2044
Gulfstream G550
N288A
5307
Gulfstream G550
N273A
5273
Gulfstream G550
N276A
5491










6